DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 28, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (U.S. Patent No. 6,643,124) in view of Pfeifer (U.S. PG Pub 2014/0215201) in view of Park et al. (U.S. PG Pub 2015/0227224).

Regarding Claim 1, Wilk teaches an electronic device, comprising: 
a main body unit (Figures 1 - 3, Element 50.  Column 5, Line 50 - Column 6, Line 3) including a user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3); 
a display unit (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, Line 3) moveably coupled at a hinge (Figures 8 - 10, Element 96.  Column 6, Lines 41 - 49) to the main body unit (Figures 1 - 3, Element 50.  Column 5, Line 50 - Column 6, Line 3), the display unit (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, Line 3) having primary (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3) and secondary (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) viewing regions, the secondary viewing region (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) foldable (Seen in Figures 1 – 3) relative to the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3), wherein the display (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, 
Wilk is silent with regards to a memory to store program instructions, and a processor to execute the program instructions; a touch sensitive layer located over at least one of the primary or secondary viewing regions of the flexible display layer; the display unit comprising a flexible display layer having primary and secondary viewing regions formed as a monolithic structure; the display is the display layer; the processor configured to define boundaries for the primary and secondary viewing regions; display content on the primary and secondary viewing regions within the corresponding boundaries; determine when a mode of operation includes one or more touch sensitive areas, and render the one or more touch sensitive areas active or inactive based on the mode of operation.
Pfeifer teaches a memory (Paragraph 105) to store program instructions, and a processor (Paragraph 105) to execute the program instructions; 

the display unit (Figures 4 and 5, Element not labeled, but is the top display of the laptop (Element 402a).  Paragraphs 101 - 103) comprising a flexible display layer (Figure 6, Element 603.  Paragraph 107) having primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions formed as a monolithic structure (Paragraph 105); the display is the display layer (Figure 6, Element 603.  Paragraph 107); 
the processor (Paragraph 105) configured to 
define boundaries (Figure 7, Element operating mode.  Paragraphs 108 - 113) for the primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions; 
display content (Figures 2 – 7, Element is the content for the operating mode.  Paragraphs 108 - 113) on the primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions within the corresponding boundaries (Figure 7, Element operating mode.  Paragraphs 108 - 113);
determine when a mode of operation (Seen in Figures 2 – 5, Elements cell phone mode, smartphone mode, tablet mode, laptop mode, and newspaper mode.  Paragraphs 92 – 103) includes one or more touch sensitive areas (Paragraph 92).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to provide a foldable computing device that provides multiple operating modes with associated functions, as taught by Pfeifer (Paragraph 4).
Park et al. teach render the one or more touch sensitive areas (Figure 1, Element 130.  Paragraph 51 and Figure 3A, Sub-Elements 321, 323, and 325.  Paragraph 111) active or inactive (Paragraph 111) based on the mode of operation (Figures 5A and 5B, Elements 510 and 520.  Paragraph 111).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk and the foldable portable device of Pfeifer with the user terminal device of Park et al.  The motivation to modify the teachings of Wilk and Pfeifer with the teachings of Park et al. is to enable a user to more conveniently and efficiently use the terminal device, as taught by Park et al. (Paragraph 8).

Regarding Claim 3, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 1 (See Above).  Wilk teaches wherein the display unit (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, Line 3) is foldable about a primary lateral axis (Figures 8 - 11, Element 92.  Column 6, Lines 41 - 49) that extends laterally relative the user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3) and primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3).

Regarding Claim 4, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 3 (See Above).  Wilk teaches wherein the secondary viewing region (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) is foldable, relative to the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3), about a secondary lateral axis (Figure 3, Element not labeled, but is the axis between displays 64 and 66 and display 62.  Column 5, Line 50 - Column 6, Line 3) that is oriented orthogonal to the primary lateral axis (Figures 8 - 11, Element 92.  Column 6, Lines 41 - 49).

Regarding Claim 5, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 3 (See Above).  Wilk teaches wherein the primary (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3) and secondary (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) viewing regions are arranged in a stacked configuration (Seen in Figure 10) with the primary lateral axis (Figures 8 - 11, Element 92.  Column 6, Lines 41 - 49) and the user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3), and the fold line extending parallel to (Seen in Figure 10) one another and located along bottom and top boundary (Seen in Figure 10) of the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3).

Regarding Claim 6, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 3 (See Above).  Wilk teaches wherein the primary (Figures 1 - 3, Element 62.  

Regarding Claim 7, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 1 (See Above).  Wilk teaches wherein the secondary viewing region (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) is divided into first and second viewing regions with the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3), the first and second viewing regions are provided on opposite lateral sides (Seen in Figure 3) of the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3).
Wilk is silent with regards to primary and secondary viewing regions formed as a monolithic structure.
Pfeifer teaches primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions formed as a monolithic structure (Paragraph 105).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of 

Regarding Claim 8, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 1 (See Above).  Wilk is silent with regards to wherein the flexible display layer comprises an intermediate region between the primary and secondary viewing regions, the intermediate region having a fold clearance area, the intermediate region enabling the secondary viewing region to be folded entirely inward until abutting against the primary viewing region and to be folded entirely outward until rear surfaces of the primary and secondary viewing regions are located proximate to one another.
Pfeifer teaches wherein the flexible display layer (Figure 6, Element 603.  Paragraph 107) comprises an intermediate region (Figure 6, Element 601d.  Paragraph 106) between (Seen in Figure 6, Middle drawing) the primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions, the intermediate region (Figure 6, Element 601d.  Paragraph 106) having a fold clearance area, the intermediate region (Figure 6, Element 601d.  Paragraph 106) enabling the secondary viewing region (Figure 6, Element 601b.  Paragraph 106) to be folded entirely inward (Seen in Figure 6, Middle drawing) until abutting against the primary viewing region (Figure 6, Element 601a.  Paragraph 106).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to 
Park et al. teach the secondary viewing region (Figure 3A, Elements 323.  Paragraph 70) and to be folded entirely outward (Figure 14C.  Paragraph 150) until rear surfaces of the primary (Figure 3A, Elements 325.  Paragraph 70) and secondary (Figure 3A, Elements 323.  Paragraph 70) viewing regions are located proximate to one another (Figure 14C.  Paragraph 150).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk and the foldable portable device of Pfeifer with the user terminal device of Park et al.  The motivation to modify the teachings of Wilk and Pfeifer with the teachings of Park et al. is to enable a user to more conveniently and efficiently use the terminal device, as taught by Park et al. (Paragraph 8).

Regarding Claim 9, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 1 (See Above).  Wilk teaches that the primary (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3) or secondary (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) viewing regions are separate from the user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3).
Wilk is silent with regards to the touch sensitive layer to provide inputs to the processor.
Pfeifer teaches the touch sensitive layer (Paragraph 92) to provide inputs to the processor (Paragraph 105).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to provide a foldable computing device that provides multiple operating modes with associated functions, as taught by Pfeifer (Paragraph 4).

Regarding Claim 10, Wilk teaches a method, comprising: 
providing an electronic device comprising a display unit (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, Line 3) moveably coupled at a hinge (Figures 8 - 10, Element 96.  Column 6, Lines 41 - 49) to a main body unit (Figures 1 - 3, Element 50.  Column 5, Line 50 - Column 6, Line 3), the main body unit (Figures 1 - 3, Element 50.  Column 5, Line 50 - Column 6, Line 3) including a user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3), the display unit (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, Line 3) comprising primary (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3) and secondary (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) viewing regions, the secondary viewing region (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) foldable relative to the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3), wherein the display is rotatably coupled (Figures 8 - 10, Element 96.  Column 6, Lines 41 - 49) to the main body unit (Figures 1 - 3, Element 50.  Column 5, Line 50 - Column 6, Line 3) at the hinge (Figures 8 - 10, Element 96.  Column 6, Lines 41 - 49) proximate to a first boundary (Figures 8 - 10, Element 96.  Column 6, Lines 41 - 49) of the primary viewing region (Figures 1 - 3, 
displaying content on the primary (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3) and secondary (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) viewing regions, respectively.
Wilk is silent with regards to the display unit comprising a flexible display layer having primary and secondary viewing regions formed as a monolithic structure and a touch sensitive layer located over at least one of the primary or secondary viewing regions; the display is the flexible display layer; under control of one or more processors configured with specific executable program instructions; determining when a mode of operation includes one or more touch sensitive areas, and rendering the one or more touch sensitive areas active or inactive based on the mode of operation.
Pfeifer teaches the display unit (Figures 4 and 5, Element not labeled, but is the top display of the laptop (Element 402a).  Paragraphs 101 - 103) comprising a flexible display layer (Figure 6, Element 603.  Paragraph 107) having primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions formed as a monolithic structure (Paragraph 105) and a touch sensitive layer (Paragraph 92) located over at least one of the primary (Figure 6, 
the display is the flexible display layer (Figure 6, Element 603.  Paragraph 107); 
under control of one or more processors (Paragraph 105) configured with specific executable program instructions
determining when a mode of operation (Seen in Figures 2 – 5, Elements cell phone mode, smartphone mode, tablet mode, laptop mode, and newspaper mode.  Paragraphs 92 – 103) includes one or more touch sensitive areas (Paragraph 92).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to provide a foldable computing device that provides multiple operating modes with associated functions, as taught by Pfeifer (Paragraph 4).
Park et al. teach rendering the one or more touch sensitive areas (Figure 1, Element 130.  Paragraph 51 and Figure 3A, Sub-Elements 321, 323, and 325.  Paragraph 111) active or inactive (Paragraph 111) based on the mode of operation (Figures 5A and 5B, Elements 510 and 520.  Paragraph 111).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk and the foldable portable device of Pfeifer with the user terminal device of Park et al.  The motivation to modify the teachings of Wilk and Pfeifer with the teachings of Park et al. is to enable a user to more conveniently and efficiently use the terminal device, as taught by Park et al. (Paragraph 8).

Regarding Claim 11, Wilk in view of Pfeifer in view of Park et al. teach the method of claim 10 (See Above).  Wilk teaches further comprising enabling the display unit (Figures 1 - 3, Elements 62 - 66.  Column 5, Line 50 - Column 6, Line 3) to be foldable about a primary lateral axis (Figures 8 - 11, Element 92.  Column 6, Lines 41 - 49) that extends laterally (Seen in Figure 10) relative the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3); and enabling the secondary viewing region (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) to be foldable, relative to the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3) and the user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3), about a secondary lateral axis (Figure 3, Element not labeled, but is the axis between displays 64 and 66 and display 62.  Column 5, Line 50 - Column 6, Line 3) that is oriented orthogonal (Seen in Figure 3) to the primary lateral axis (Figures 8 - 11, Element 92.  Column 6, Lines 41 - 49) and the user input keyboard (Figures 1 - 3. Element 58.  Column 5, Line 50 - Column 6, Line 3).

Regarding Claim 12, Wilk in view of Pfeifer in view of Park et al. teach the method of claim 10 (See Above).  Wilk is silent with regards to further comprising enabling the secondary viewing region to be foldable entirely outward until rear surfaces of the primary and secondary viewing regions are located proximate to one another such that the primary and secondary viewing regions face in opposite directions.
Park et al. teach to further comprising enabling the secondary viewing region (Figure 3A, Elements 323.  Paragraph 70) to be foldable entirely outward (Figure 14C.  
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk and the foldable portable device of Pfeifer with the user terminal device of Park et al.  The motivation to modify the teachings of Wilk and Pfeifer with the teachings of Park et al. is to enable a user to more conveniently and efficiently use the terminal device, as taught by Park et al. (Paragraph 8).

Regarding Claim 13, Wilk in view of Pfeifer in view of Park et al. teach the method of claim 10 (See Above).  Wilk is silent with regards to further comprising: arranging the primary and secondary viewing regions in a configuration in which the primary viewing region is folded to a closed position against the main body unit, corresponding to an intermediate folded position, while the secondary viewing region remains visible; and operating the secondary viewing region in a tablet mode when in the intermediate folded position.
Pfeifer teaches further comprising: arranging the primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions in a configuration in which the primary viewing region (Figure 6, 
operating the secondary viewing region (Figure 6, Element 601b.  Paragraph 106) in a tablet mode (Seen in Figures 3 and 4) when in the intermediate folded position (Figure 4, Element is the bottom folded illustration.  Paragraph 101).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to provide a foldable computing device that provides multiple operating modes with associated functions, as taught by Pfeifer (Paragraph 4).

Regarding Claim 21, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 1 (See Above).  Wilk is silent with regards to wherein the processor is further configured to rendering activate a first touch sensitive area in one of the primary and secondary viewing regions and render inactive a second touch sensitive area in another of the primary and second secondary viewing regions.
Park et al. teach wherein the processor (Figure 1, Element 140.  Paragraph 51) is further configured to rendering activate (Paragraph 111) a first touch sensitive area 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk and the foldable portable device of Pfeifer with the user terminal device of Park et al.  The motivation to modify the teachings of Wilk and Pfeifer with the teachings of Park et al. is to enable a user to more conveniently and efficiently use the terminal device, as taught by Park et al. (Paragraph 8).

Regarding Claim 23, Wilk in view of Pfeifer in view of Park et al. teach the method of claim 10 (See Above).  Wilk is silent with regards to further comprising, under control of the one or more processors, activating a first touch sensitive area in one of the primary and secondary viewing regions and rendering inactive a second touch sensitive area in another of the primary and second secondary viewing regions.
Park et al. teach further comprising, under control of the one or more processors (Figure 1, Element 140.  Paragraph 51), activating (Paragraph 111) a first touch sensitive area (Figure 3A, Elements 323.  Paragraph 70) in one of the primary (Figure 3A, Elements 325.  Paragraph 70) and secondary (Figure 3A, Elements 323.  
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk and the foldable portable device of Pfeifer with the user terminal device of Park et al.  The motivation to modify the teachings of Wilk and Pfeifer with the teachings of Park et al. is to enable a user to more conveniently and efficiently use the terminal device, as taught by Park et al. (Paragraph 8).


Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (U.S. Patent No. 6,643,124) in view of Pfeifer (U.S. PG Pub 2014/0215201) in view of Park et al. (U.S. PG Pub 2015/0227224) in view of Chen (U.S. PG Pub 2009/0021666).

Regarding Claim 14
Pfeifer teaches arranging the primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions to be folded to closed positions (Seen in Figure 6).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to provide a foldable computing device that provides multiple operating modes with associated functions, as taught by Pfeifer (Paragraph 4).
Chen teaches the closed positions (Seen in Figure 4B) against front (Figure 3, Element 140L.  Paragraph 27) and back (Figure 3, Element 140R.  Paragraph 27) surfaces of the main body unit (Figure 3, Element 140M.  Paragraph 27).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk, the foldable portable device of Pfeifer, and the user terminal device of Park et al. with the flexible display device of Chen.  The motivation to modify the teachings of Wilk, Pfeifer, and Park et al. with the teachings of Chen is to further improve image quality, as taught by Chen (Paragraph 30).

Regarding Claim 15
Chen teaches wherein the primary (Figure 3, Element 140M.  Paragraph 27) and secondary (Figure 3, Element 140R.  Paragraph 27) viewing regions wrap about (Seen in Figure 4B) top and bottom edges of the main body unit (Figure 3, Element 140M.  Paragraph 27) when in the closed position (Seen in Figure 4B).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk, the foldable portable device of Pfeifer, and the user terminal device of Park et al. with the flexible display device of Chen.  The motivation to modify the teachings of Wilk, Pfeifer, and Park et al. with the teachings of Chen is to further improve image quality, as taught by Chen (Paragraph 30).

Regarding Claim 16, Wilk in view of Pfeifer in view of Park et al. in view of Chen teach the method of claim 14 (See Above).  Wilk is silent with regards to wherein the primary and secondary viewing regions wrap about top and side edges of the main body unit when in the closed position.
Pfeifer teaches wherein the primary (Figure 6, Element 601a.  Paragraph 106) and secondary (Figure 6, Element 601b.  Paragraph 106) viewing regions wrap about top and side edges (Seen in Figure 6, top drawing.) of the main body unit (Figures 4 – 6, Elements 402a, 501a, and 601c.  Paragraphs 101 - 106) when in the closed position (Seen in Figure 6, top drawing.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk with the foldable portable device of Pfeifer.  The motivation to modify the teachings of Wilk with the teachings of Pfeifer is to 

Regarding Claim 17, Wilk in view of Pfeifer in view of Park et al. in view of Chen teach the method of claim 10 (See Above).  Wilk teaches wherein the secondary viewing region (Figures 1 - 3, Elements 64 - 66.  Column 5, Line 50 - Column 6, Line 3) includes first and second viewing regions provided along opposite sides (Seen in Figure 3) of the primary viewing region (Figures 1 - 3, Element 62.  Column 5, Line 50 - Column 6, Line 3).
Wilk is silent with regards to the first and second viewing regions wrapping about opposite side edges of the main body unit when in the closed position.
Chen teaches the first (Figure 3, Element 140L.  Paragraph 27) and second (Figure 3, Element 140R.  Paragraph 27) viewing regions wrapping about opposite side edges (Seen in Figure 4B) of the main body unit (Figure 3, Element 140M.  Paragraph 27) when in the closed position (Seen in Figure 4B).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk, the foldable portable device of Pfeifer, and the user terminal device of Park et al. with the flexible display device of Chen.  The motivation to modify the teachings of Wilk, Pfeifer, and Park et al. with the teachings of Chen is to further improve image quality, as taught by Chen (Paragraph 30).


Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (U.S. Patent No. 6,643,124) in view of Pfeifer (U.S. PG Pub 2014/0215201) in view of Park et al. (U.S. PG Pub 2015/0227224) in view of Kim et al. (U.S. PG Pub 2011/0117971).

Regarding Claim 22, Wilk in view of Pfeifer in view of Park et al. teach the device of claim 1 (See Above).  Wilk is silent with regards to wherein the processor is further configured to render inactivate a first touch sensitive area in one of the primary and secondary viewing regions where the content is displayed.
Kim et al. teach wherein the processor (Figure 7, Element 580.  Paragraph 119) is further configured to render inactivate (Paragraph 119) a first touch sensitive area (Figure 7, Element 550.  Paragraph 119) in one of the primary (Figure 7, Element 540.  Paragraph 119) and secondary (Figure 7, Element 550.  Paragraph 119) viewing regions where the content is displayed (Paragraph 119).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk, the foldable portable device of Pfeifer, and the user terminal device of Park et al. with the touch functionality of Kim et al.  The motivation to modify the teachings of Wilk, Pfeifer, and Park et al. with the teachings of Kim et al. is to enable the user to manipulate a mobile terminal through coordinated operations of a main and sub display, as taught by Kim et al. (Paragraphs 8 – 9).

Regarding Claim 24, Wilk in view of Pfeifer in view of Park et al. teach the method of claim 10 (See Above).  Wilk is silent with regards to further comprising, under control of the one or more processors, rendering inactive a first touch sensitive area in one of the primary and second secondary viewing regions where the content is displayed.
Kim et al. teach further comprising, under control of the one or more processors (Figure 7, Element 580.  Paragraph 119), rendering inactive (Paragraph 119) a first touch sensitive area (Figure 7, Element 550.  Paragraph 119) in one of the primary (Figure 7, Element 540.  Paragraph 119) and secondary (Figure 7, Element 550.  Paragraph 119) viewing regions where the content is displayed (Paragraph 119).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the portable computing device of Wilk, the foldable portable device of Pfeifer, and the user terminal device of Park et al. with the touch functionality of Kim et al.  The motivation to modify the teachings of Wilk, Pfeifer, and Park et al. with the teachings of Kim et al. is to enable the user to manipulate a mobile terminal through coordinated operations of a main and sub display, as taught by Kim et al. (Paragraphs 8 – 9).


Response to Arguments
All arguments are considered moot in light of the above rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625